■CAPOTOSTO, J.
In an action for negligence, the plaintiff recovered a verdict of $6,000*. The defendant moves for a new trial upon the usual grounds.
For plaintiff: William S. Flynn.
For defendant: De Pasquale & Turano.
The defendant, an undertaker, conducted a funeral on April 21, 1919. Tlie plaintiff, a -bearer at that funeral, was being conveyed to his home in an automobile driven by the defendant’s servant. Coming down Cranston Street in the City of Cranston, the driver of the defendant’s automobile chose to control the ear, which was going at a speed of between 20 and 25 miles an hour, with his left hand while he endeavored to close a rear window to his right with his right hand. The result was that the automobile ran into a pole. The plaintiff was severely injured about the face. As a result of the accident, he suffered a marked disfigurement and is further affected by an open and incurable sinus of the parotic gland.
The case was fully tried by counsel for the defendant. Every fact material to the defendant’s case was ably presented and argued to the jury. Liability was inescapable. The damages were based upon facts which could be neither explained away nor concealed. The jury’s verdict of $6,000 is conservative and just.
Motion for new trial denied.